On order of the Court, the motions for supplemental authorities are GRANTED in part, to the extent that the authorities referenced in the motions are considered to be support for the defendant's arguments. The application for leave to appeal the January 11, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for judgment of acquittal, for bond, for immediate consideration, to expand the record, and to amend the record are DENIED.